Dunbar, J.
The plaintiff sued out an injunction against an execution in favor of the defendant which had been levied on his property. The District Judge dissolved the injunction and further decreed that Wylie & Fgaña recover of Frame A. Woods and his surety on the injunction bond eight per cent, interest and twenty per cent, damages on the amount of the judgment, the execution of which had been enjoined. Upon referring to this judgment, we find that it also bears eight per cent, interest, which would give together, to Wylie & Fgaña, sixteen per cent, interest on the judgment and execution enjoined, besides the twenty per cent, damages. Under our laws at present the rate of interest cannot exceed eight per cent. The District Judge therefore erred in awarding any interest in addition to what the judgment enjoined bears. Aillet v. Henry, 2 Ann, 140. We think, however, that there was no ground whatever for the injunction and that it was properly dissolved. It is, therefore, ordered, that the judgment of the District Court be avoided and reversed, so far as it allows eight per cent, interest on the judgment enjoined and in all other respects affirmed. The defendants to pay the costs of this appeal.